DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1,11 and 20. The closest found prior art are Angelova et al (US 20190279383 A1) and Park et al (US 20190228567 A1). 

Angelova discloses an image depth prediction neural network including recurrent neural network that is configured to receive a sequence of images and, for each image in the sequence: process the image in accordance with a current internal state of the recurrent neural network to (i) update the current internal state and (ii) generate a depth output that characterizes a predicted depth of a future image in the sequence ([0007]). Angelova discloses receive a sequence of images 106 and to process the sequence of images 106 to generate, for each image in the sequence, an output image that is a prediction of a future image in the sequence of images ([0030]). Angelova discloses image depth prediction neural network is a recurrent neural network that includes one or more convolutional long short-term memory (LSTM) neural network layers and, optionally, one or more feedforward convolutional neural network layers ([0053])
 
Park discloses immersive experience to a user by illuminating an embedded virtual object (VO) to match the current illumination conditions of the embedding environment ([0004]). Park discloses preprocessing stage including an inverse rendering of the embedding environment is generated and the illumination conditions of the embedding environment are separated into direct and indirect components ([0031]). 

Neither Angelova nor Park, alone or in combination, teach the claim limitation of performing one or more optimization operations on the first point based on the first artificial gradient to generate a second plurality of points, wherein an error associated with the second plurality of points is less than an error associated with the first plurality of points. While Park discloses inverse rendering stage, Angelova and Park are silent to optimization operations on the first point based on the first artificial gradient to generate a second plurality of points. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1,11 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2618